       Case 1:20-cv-03610-GBD Document 7 Filed 06/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


DANIEL ZAGORIA, On Behalf of Himself
And All Others Similarly Situated,
                                       Case No.: 1:20-CV-3610-GBD

               Plaintiff,
v.
NEW YORK UNIVERSITY,


              Defendant.




  PLAINTIFF DANIEL ZAGORIA’S NOTICE OF MOTION AND MOTION FOR
 CONSOLIDATION AND APPOINTMENT OF HIS COUNSEL AS INTERIM CLASS
                           COUNSEL
          Case 1:20-cv-03610-GBD Document 7 Filed 06/16/20 Page 2 of 2



TO ALL PARTIES AND COUNSEL OF RECORD IN ALL THE RELATED ACTIONS:

       PLEASE TAKE NOTICE THAT Plaintiff Daniel Zagoria hereby moves under Federal

Rule of Civil Procedure 42(a) for consolidation of all pending related class actions against New

York University and appointment of his counsel—The Katriel Law Firm, P.C. and The Kalfayan

Law Firm, APC— as Interim Class Counsel under Federal Rule of Civil Procedure 23(g). The

actions sought to be consolidated are: Zagoria v. New York University, No. 1:20-cv-3610-GBD;

Rynasko v. New York University, No. 1:10-cv-3250-GBD; and, Morales v. New York University,

No. 1:20-cv-4418-GBD. This motion is based on the Memorandum of Points and Authorities filed

herewith and the Declaration of Roy A. Katriel and its exhibits. A Proposed Order is attached.

Dated: June 16, 2020                       Respectfully submitted,
                                           THE MEHDI FIRM
                                           /s/ Azra Mehdi________________
                                           Azra Mehdi (AM-9719)
                                           THE MEHDI FIRM, P.C.
                                           347 5th Avenue, Suite 1402
                                           New York, NY 10016
                                           Telephone: (415) 293-8039
                                           e-mail: azram@themehdifirm.com

                                           Roy A. Katriel, Esq. (pro hac vice to be filed)
                                           THE KATRIEL LAW FIRM, P.C.
                                           2262 Carmel Valley Road, Suite 201
                                           Del Mar, CA 92014
                                           Telephone: (619) 363-3333
                                           e-mail: rak@katriellaw.com

                                           Ralph B. Kalfayan, Esq. (pro hac vice to be filed)
                                           e-mail: ralph@rbk-law.com
                                           Veneeta Jaswal, Esq. (pro hav vice to be filed)
                                           e-mail: veneeta@rbk-law.com
                                           THE KALFAYAN LAW FIRM, APC
                                           2262 Carmel Valley Road, Suite 200
                                           Del Mar, CA 92014
                                           Telephone: (619) 232-0331

                                           Counsel for Plaintiff Daniel Zagoria and the Putative
                                           Class
